COOK, Judge
(concurring):
Evidence of uncharged misconduct that is “part and parcel” of admissible evidence of the offense charged does not require a limiting instruction. United States v. Tobin, 17 U.S.C.M.A. 625, 631, 38 C.M.R. 423, 429 (1968). Here some of the evidence of other *384misconduct comes within this rule. However, as indicated by the Court of Military Review, other evidence can be regarded as indicating that, after commission of the offense charged, the accused had “attempted to obstruct justice.” At trial, “as part of trial tactics,” defense counsel filed a document titled “Waiver of Uncharged Misconduct Instruction” as to evidence tending to show specified acts of misconduct and “any other alleged misconduct.” In my opinion, the waiver denies the accused the right to rely upon the absence of an appropriate instruction on the subject as ground for reversal of his conviction. See my dissent in United States v. Grunden, 2 M.J. 116, 124 (C.M.A. 1977). In any event, even if the trial judge erred in failing to instruct on the limited purpose for which evidence of other misconduct could be considered by the court members, I agree with the Court of Military Review that “compelling evidence of guilt precludes any possibility of prejudice” to the accused. See my separate opinion in United States v. Bryant, 3 M.J. 9, 11 (C.M.A. 1977). For these reasons, I join in affirming the decision of the Court of Military Review.